
	
		II
		112th CONGRESS
		1st Session
		S. 1591
		IN THE SENATE OF THE UNITED STATES
		
			September 21, 2011
			Mrs. Gillibrand (for
			 herself, Mr. Kirk,
			 Mr. Levin, and Mr. Johanns) introduced the following bill; which
			 was read twice and referred to the Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To award a Congressional Gold Medal to Raoul Wallenberg,
		  in recognition of his achievements and heroic actions during the
		  Holocaust.
	
	
		1.Short titleThis Act may be cited as the
			 Raoul Wallenberg Centennial
			 Celebration Act .
		2.FindingsThe Congress finds as follows:
			(1)Raoul Wallenberg
			 was born in Europe on August 4, 1912, to Swedish Christian parents.
			(2)In 1935, he
			 graduated from the University of Michigan in Ann Arbor.
			(3)In a letter to his
			 grandfather, Wallenberg wrote of his time in America: I feel so at home
			 in my little Ann Arbor that I’m beginning to sink down roots here and have a
			 hard time imagining my leaving it … Every now and then I feel strange when I
			 think about how tiny my own country is and how large and wonderful America
			 is..
			(4)Raoul returned to
			 Sweden, where he began a career as a businessman, and afterwards, a Swedish
			 diplomat.
			(5)In 1936, Raoul’s
			 grandfather arranged a position for him at the Holland Bank in Haifa,
			 Palestine. There, Raoul began to meet young Jews who had already been forced to
			 flee from Nazi persecution in Germany. Their stories affected him
			 deeply.
			(6)He was greatly
			 troubled by the fate of Jews in Europe, confiding to actress Viveca Lindfors
			 the horrific plight of Jews under Nazi Europe.
			(7)Under the
			 direction of President Franklin D. Roosevelt, the War Refugee Board was
			 established in January 1944, to aid civilians who fell victim to the Nazi and
			 Axis powers in Europe.
			(8)One of War Refugee
			 Board’s top priorities was protection of the 750,000 remaining Jews in
			 Hungary.
			(9)It was decided
			 that Raoul Wallenberg, aged 31 at the time, would be most effective in
			 protecting Jews and victims of the Nazis in Hungary under the War Refugee
			 Board. He was recruited by Iver Olsen, an agent for the United States Office of
			 Strategic Services and sent to Budapest, Hungary, under his official profession
			 as a Swedish diplomat. He was instructed to use passports and other creative
			 means to save as many lives as possible.
			(10)Wallenberg
			 created a new Swedish passport, the Schutzpass, which looked more imposing and
			 official than the actual Swedish passport. He reportedly put up huge placards
			 of it throughout Budapest to familiarize the Nazis with it. He unilaterally
			 announced that it granted the holder immunity from the death camps. The
			 Schutzpasses alone are credited with saving 20,000 Jewish lives.
			(11)In one example of
			 his heroism, Wallenberg was told of a Nazi plot to round up several thousand
			 Jewish women and acted swiftly to save them. Former Wallenberg staffer, Agnes
			 Adachi, recalls the time, when she and her colleagues spent the whole night
			 making approximately 2,000 Schutzpasses before 6 a.m. They were all completed
			 and personally delivered to the women in time to save their lives.
			(12)Using the money
			 the United States deposited with the War Refugee Board, Wallenberg was able to
			 purchase approximately 30 buildings, which he used as hospitals, schools, soup
			 kitchens, and safe houses for over 8,000 children whose parents had already
			 been deported or killed.
			(13)Tommy Lapid, a
			 young boy who was staying with his mother in a Swedish safe house (his father
			 was already dead), gave an eyewitness account of how his family was helped by
			 Wallenberg and the War Refugee Board: One morning, a group of Hungarian
			 Fascists came into the house and said that all the able-bodied women must go
			 with them. We knew what this meant. My mother kissed me and I cried and she
			 cried. We knew we were parting forever and she left me there, an orphan to all
			 intents and purposes. Then two or three hours later, to my amazement, my mother
			 returned with the other women. It seemed like a mirage, a miracle. My mother
			 was there—she was alive and she was hugging me and kissing me, and she said one
			 word: Wallenberg..
			(14)Even as the war
			 was coming to a close, Wallenberg remained vigilant and attentive to the people
			 under his care. Adolf Eichmann, the SS colonel charged with the extermination
			 of Jews in Eastern Europe, was determined to exterminate the 70,000 Jews kept
			 as prisoners in a guarded ghetto in Budapest. As soon as Wallenberg heard of
			 the plot, he sent Pal Szalay, an Arrow-Crossman senior official, who defected
			 and turned to Wallenberg. Szalay was sent to speak to General Schmidthuber, who
			 was ordered to spearhead the ghetto extermination in Budapest. Szalay informed
			 Schmidthuber that, seeing as the war was coming to an end, if the planned
			 massacre took place, Wallenberg would see to it personally that Schmidthuber
			 would be prosecuted as a war criminal and hanged. The plans were ultimately
			 abandoned and considered Wallenberg’s last big victory.
			(15)Of the 120,000
			 Jews in Hungary that survived, Raoul Wallenberg, acting under the War Refugee
			 Board, is credited with saving an estimated 100,000 of them in a 6-month
			 period.
			(16)These findings
			 show that Raoul Wallenberg showed exceptional heroism and bravery with his
			 actions during the Holocaust. Working with the War Refugee Board, a United
			 States agency, he was able to save approximately 100,000 Jews in Hungary, many
			 of whom were later able to immigrate to the United States.
			(17)Indeed, many American Jews can directly or
			 indirectly attribute their own lives to Raoul Wallenberg’s actions during World
			 War II. Many of the people Wallenberg saved have been influential citizens
			 contributing to American institutions and culture, including Congressman Tom
			 Lantos (February 1, 1928–February 11, 2008) and the Liska Rebbe, Rabbi Yoizef
			 (Joseph) Friedlander, who carried forth the Liska Hassidic dynasty from Hungary
			 to the United States after being saved by Raoul Wallenberg.
			(18)His actions and
			 character make him an excellent contender for a Congressional Gold Medal in
			 time for the centennial of his birth, to celebrate his achievements and
			 humanitarian accomplishments.
			3.Congressional
			 Gold Medal
			(a)Presentation
			 authorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the presentation, on behalf of the Congress, of a
			 gold medal of appropriate design to the next of kin or personal representative
			 of Raoul Wallenberg, in recognition of his achievements and heroic actions
			 during the Holocaust.
			(b)Design and
			 strikingFor the purpose of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (in this Act referred to as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			4.Duplicate
			 medalsUnder such regulations
			 as the Secretary (in this Act referred to as the Secretary) may
			 prescribe, the Secretary may strike duplicate medals in bronze of the gold
			 medal struck pursuant to section 3 and sell such duplicate medals at a price
			 sufficient to cover the costs of the duplicate medals (including labor,
			 materials, dies, use of machinery, overhead expenses) and the cost of the gold
			 medal.
		5.Status of
			 medals
			(a)National
			 medalsThe medals struck pursuant to this Act are national medals
			 for purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of section 5134 of title 31, United States
			 Code, all medals struck under this Act shall be considered to be numismatic
			 items.
			6.Authority to use
			 fund amounts; Proceeds of sale
			(a)Authorization of
			 chargesThere is authorized
			 to be charged against the United States Mint Public Enterprise Fund, such
			 amounts as may be necessary to pay for the costs of the medals struck pursuant
			 to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 under section 4 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
